                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

Tyson Fisher,                                 )
                                              )
Plaintiff,                                    )
                                              )
               v.                             )      Case No. 16-01157-CV-W-HFS
                                              )
DNA Diagnostics Center, Inc.,                 )
d/b/a GTLDNA Genetic Testing                  )
Laboratories,                                 )
                                              )
Defendants.                                   )


                                             ORDER


        Plaintiffs requested a stay of all proceedings to secure new counsel after their former
attorney withdrew due to a conflict of interest. The Court entered a stay of all proceedings until
March 11, 2020 in order to allow plaintiffs time to secure new counsel. There has been no entry
of appearance for either plaintiff. It is hereby ORDERED that the parties file a joint status report
advising the Court of the status of this case within sixty days of this ORDER.


                                                     /s/ Howard F. Sachs        .
                                                     HOWARD F. SACHS
                                                     UNITED STATES DISTRICT JUDGE



March 19, 2020
Kansas City, Missouri




             Case 4:16-cv-01157-HFS Document 56 Filed 03/19/20 Page 1 of 1
